DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 9-16, drawn to a high-strength hot-dip galvanized steel sheet.
Group II, claim(s) 17-20, drawn to a method of manufacturing a high-strength hot-dip galvanized steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a high-strength hot-dip galvanized steel sheet having a hot-dip galvanized coating layer on a surface of the steel sheet, comprising the composition and microstructure shown in the below table and a void number density of 1,500’/mm2 or less in a bent portion in the VDA bending test, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kohsaka et al. (WO2018/043453 A1, originally of record in the IDS dated January 25, 2022); hereinafter referring to patent family document US 2019/0185954 A1 for translation as Kohsaka..  Kohsaka teaches a high strength steel sheet ([0024]) with a galvannealed coating on a surface ([0018]-[0020]; hot-dip is product by process language that provides no structural differentiation, absent a nonobvious difference shown by applicant MPEP 2113).

Claim 9/10
Kohsaka [0014]-[0015]
C
0.07-0.20 mass%
0.07-0.20 mass%
Si
0.1-2.0 mass%
0.01-2.0 mass%
Mn
2.0-3.5 mass%
1.8-3.5 mass%
P
0-0.05 mass%
0-0.05 mass%
S
0-0.05 mass%
0-0.005 mass%
Sol. Al
0.005-0.1 mass%
0.01-2.0 mass%
Fe & impurities
Balance
balance
V optionally
0.005-0.5 mass%
0.001-1 mass%
Ferrite
0-60% area fraction
0-30% area fraction
Tempered martensite
40-100% area fraction
70-100% area fraction
Fresh martensite
0-10% area fraction
0*

*Kohsaka is silent to the presence of fresh martensite (and the identified microstructures total up to 100%), such that it is not considered to be present in an appreciable amount; therefore it is considered to be present in an amount within, or at least overlapping, applicant’s proposed proportion (which include 0).

The compositional and microstructure proportions disclosed by Kohsaka overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka, including those proportions, which satisfy the presently claimed compositional and microstructure requirements.
Regarding “a void number density of 1,500’/mm2 or less in a bent portion in the VDA bending test”.  Kohsaka teaches a substantially identical galvanized steel sheet, as discussed above.  Kohsaka further teaches formed by a substantially identical process (below table).  As Kohsaka teaches a substantially identical material, formed by a substantially identical process, as that which applicant claims, one would expect the steel of Kohsaka to possess the claimed property of void number density (a material and its properties are inseparable), absent an objective showing (MPEP 2112). 
Processing step
Parameter Claim 17
Kohsaka
Finish temperature hot rolling
850-950 ⁰C
820-1060 ⁰C [0076]
Coiling temperature
≤ 600 ⁰C
350-680 ⁰C [0077]
Cold rolling reduction
≥ 20%
20-80%
Annealing
≥ 750 ⁰C  for ≥ 30 seconds
Max attained temp is 10 ⁰C or higher than the annealing temperature and cooled at .05 ⁰C/S or more (calculates to 200 seconds for 10 ⁰C and 0.05 ⁰C/S) [0083]
Cooling from annealing
≥20 ⁰C/s to Ms
≥20 ⁰C/s to Ms [0084]
Cooled from Ms to Ms-200⁰C   to Ms- 100 ⁰C  
2-10 ⁰C/S
Ms shown to be 387-427 ⁰C for inventive examples in table 2; Cooling from Ms to 220 ⁰C or less at 1-12 ⁰C/S [0085]
Holding
300-500 ⁰C for ≥ 20 seconds
250-440 ⁰C for ≥ 30 seconds [0090]

The processing proportions disclosed by Kohsaka overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kohsaka, including those proportions, which satisfy the presently claimed processing requirements of claim 17.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A CHRISTY/Examiner, Art Unit 1784